Citation Nr: 1447630	
Decision Date: 10/27/14    Archive Date: 11/05/14

DOCKET NO.  10-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for limitation of motion of the left shoulder (previously evaluated as rheumatoid arthritis of the left shoulder).

2.  Entitlement to an initial compensable rating for rheumatoid arthritis of the right shoulder for the period prior to June 15, 2012, and in excess of 10 percent thereafter.

3.  Entitlement to an initial compensable rating for rheumatoid arthritis of the right ankle for the period prior to June 15, 2012, and in excess of 10 percent thereafter.

4.  Entitlement to an initial compensable rating for rheumatoid arthritis of the left ankle.

5.  Entitlement to an initial compensable rating for rheumatoid arthritis bilateral wrists for the period prior to June 15, 2012, and in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable rating for rheumatoid arthritis of both elbows for the period prior to June 15, 2012, and in excess of 10 percent thereafter.

6.  Entitlement to an initial compensable rating for rheumatoid arthritis of both hands.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran, his spouse, and his son.


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1992 to September 1992, and from April 1996 to May 2008.

This case initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection and assigned a noncompensable evaluation for rheumatoid arthritis of the shoulders, elbows, hands, wrist and right ankle.

In January 2012, the Veteran testified at a Travel Board hearing before the undersigned.

In May 2012, the Board remanded the Veteran's appeal for additional development.
In a December 2012 rating decision, the RO assigned separate evaluations for the following:  shoulder limitation of motion with rheumatoid arthritis, noncompensably disabling prior to June 15, 2012, and 20 percent disabling thereafter; painful motion of the index finger and long finger, 10 percent disabling effective June 15, 2012; ankle rheumatoid arthritis, noncompensably disabling prior to June 15, 2012, and 10 percent disabling thereafter; and wrist rheumatoid arthritis, noncompensably disabling prior to June 15, 2012, and 10 percent disabling thereafter.  In a December 2012 supplemental statement of the case, the RO additionally assigned an initial noncompensable rating for rheumatoid arthritis of the elbow and an initial noncompensable rating for rheumatoid arthritis of the hand.

In May 2014, the Board remanded the appeal for additional development.  As part of the Remand, the Board sought clarification regarding the ratings for rheumatoid arthritis involving the shoulder, index finger and long finger, ankle, and wrist; specifically, whether the ratings applied bilaterally, and if not, which joint was involved.

In a September 2014 rating decision and supplemental statement of the case (SSOC), the RO clarified the evaluations assigned, as characterized on the title page.

This appeal was processed using VBMS (the Veterans Benefits Management System). Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As will be discussed in greater detail below, the evidence of record raises the issues of an initial compensable evaluation for rheumatoid arthritis of the left ankle, and TDIU.  

The issues of an initial compensable evaluation for rheumatoid arthritis of both hands and for rheumatoid arthritis of the left ankle are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran's left shoulder disability is manifested by limitation of motion that is greater than to 25 degrees from the side, even with consideration of functional impairment.

2.  Prior to June 15, 2012, the rheumatoid arthritis of the right shoulder was not manifested by limitation of motion.

3.  From June 15, 2012, the rheumatoid arthritis of the right shoulder has been manifested by pain and limitation of motion, resulting in the arm being functionally limited to shoulder level.

4.  The rheumatoid arthritis of the right ankle has been manifested by marked limitation of motion; the joint is not ankylosed.

5.  Prior to June 15, 2012, the rheumatoid arthritis of both wrists was not manifested by limitation of motion.

6.  From June 15, 2012, the rheumatoid arthritis of each wrist is manifested by limitation of motion and by X-ray evidence of arthritis; neither joint is ankylosed.

7.  Prior to June 15, 2012, the rheumatoid arthritis of both elbows was not manifested by limitation of motion.

8.  From June 15, 2012, the rheumatoid arthritis of both elbows was manifested by limitation of motion; flexion is functionally limited to greater than 90 degrees and extension is functionally limited to greater than 75 degrees.

9.  The Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for limitation of motion of the left shoulder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5201 (2014).

2.  Prior to June 15 2012, the criteria for a compensable rating for rheumatoid arthritis of the right shoulder have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5201 (2014).  

3.  From June 15, 2012, the criteria for a 20 percent rating for rheumatoid arthritis of the right shoulder have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, DCs 5002, 5215 (2014).

4.  Resolving all doubt in the Veteran's favor, the criteria for an initial 20 percent, but no higher, rating for rheumatoid arthritis of the right ankle have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5201 (2014).

5.  Prior to June 15, 2012, the criteria for a compensable rating for rheumatoid arthritis of both wrists have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5201 (2014).  

6.  From June 15, 2012, separate 10 percent ratings for each wrist are warranted; the criteria for a rating in excess of 10 percent for rheumatoid arthritis of either wrist have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5215 (2014).

7.  Prior to June 15, 2012, the criteria for a compensable rating for rheumatoid arthritis of both elbows have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5201 (2014).  

8.  From June 15, 2012, the criteria for a rating in excess of 10 percent for rheumatoid arthritis of both elbows have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5201 (2014).  

9.  The criteria for a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 4.16 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2013).  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran was provided with a notification letter in August 2008 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim, of his and VA's respective duties for obtaining evidence, and of the criteria for assigning disability ratings and assigning effective dates.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The duty to assist has also been met here.  The Veteran's service records and private treatment records have been obtained.  The Veteran was afforded VA examinations in September 2008 and June 2012.  Pursuant to the Board's May 2014 Remand, the  Veteran was scheduled for another examination in April 2014, but the record shows that he canceled this additional evaluation in June 2014.  The Veteran indicated that he would provide a Disability Benefits Questionnaire (DBQ) from his private doctor within 60 days; however, no DBQ has been received to date.  As this is an initial-rating claim, the claim shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b).  See Turk v. Peake, 21 Vet. App. 565 (2008).

Notwithstanding the Veteran's failure to report for his scheduled VA examination (or provide a private DBQ), the directives of the Board's May 2014 remand have been satisfied to the extent possible, as his most recent VA treatment records have been obtained and the examination was at least scheduled, as instructed.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the Veteran or other claimant, as a matter of law, the right to compliance with the remand orders); but see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand not required under Stegall where there was substantial compliance with the remand directives, even if not exact or total compliance).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in January 2012.  At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's complaints.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim.  As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and the Board can adjudicate the claim based on the current record.

II.  Law and Regulations

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2014).  Separate diagnostic codes identify the various disabilities. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40. The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

When evaluating disabilities of the joints, VA's Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995).

Diagnostic Code (DC) 5002 provides ratings for rheumatoid arthritis.  38 C.F.R. § 4.71a.  Rheumatoid arthritis can be assigned ratings based on active or inactive disease processes.  If rheumatoid arthritis is an active process, a 20 percent rating is provided for one or two exacerbations a year, and a 40 percent rating is provided for symptom combinations productive of definite impairment of health objectively supported by examination findings or incapacitating exacerbations occurring three or more times a year.  If rheumatoid arthritis is an inactive process, the chronic residuals are rated under the appropriate diagnostic codes for the specific joints involved.  Where the limitation of motion of the specific joint or joints involved is noncompensable under the applicable codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5002.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  The ratings for the active process will not be combined with the residual ratings for limitation of motion or ankylosis.  The higher evaluation will be assigned.  38 C.F.R. § 4.71a, DC 5002 (2013).

Degenerative arthritis (osteoarthritis) is also rated on the basis of limitation of motion of the specific joints involved.  38 C.F.R. § 4.71a, DC 5003.

The evaluation of the same manifestation under different diagnostic codes is to be avoided.  38 C.F.R. § 4.14 (2014).  If a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

For the purpose of rating disability from arthritis, the shoulder, elbow, wrist, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints.  See 38 C.F.R. § 4.45 (2013).

III.  Facts

The Veteran was diagnosed with rheumatoid arthritis during active duty in August 2007.  A January 2008 Physical Evaluation Board (PEB) report notes an assessment of multiple arthralgia involving the shoulders, elbows, wrists, hands, and ankles due to incompletely controlled active gout and rheumatoid arthritis.  The PEB noted that the Veteran had missed 32 work days in the past year due to rheumatoid arthritis and had extensive profile restrictions for his rheumatoid arthritis.  Discharge was recommended.  Upon the Veteran's June 2008 separation, the Veteran was placed on permanent retirement disability and awarded a 40 percent rating for rheumatoid arthritis.

In July 2008, the Veteran filed a claim for service connection for rheumatoid arthritis.

During a September 2008 VA examination of the Veteran, the examiner noted a history of multiple arthralgias of both shoulders, elbows, wrists, hands, and ankles, as well as a left shoulder surgical repair rotator cuff tear.  The Veteran reported missing 43 days of work in the last year of active duty for those joint complaints.  He was diagnosed with rheumatoid arthritis when evaluated by a specialist.  The examiner determined that the arthritis was in remission and asymptomatic.

On musculoskeletal examination, the examiner noted that the only joint that exhibited limitation of motion was the left shoulder.  Range of left shoulder motion testing disclosed flexion to 180 degrees, abduction to 50 degrees, external rotation to 80 degrees, and internal rotation to 90 degrees.  There was no pain on motion, and no increased loss of range of motion (ROM) due to pain, weakness, fatigue, or lack of endurance.  There was no stiffness.  There was no joint swelling, effusion, tenderness, or laxity.  There was no joint prosthesis or ankylosis.  There was no evidence of inflammatory arthritis.  

A February 2009 addendum report noted the ROM's for the following additional joints:  right shoulder showed flexion and abduction to 180 degrees, and external and internal rotation to 90 degrees; bilateral elbows showed flexion to 145 degrees, extension to 140 degrees, forearm pronation to 80 degrees, and forearm supination to 85 degrees; the wrists showed dorsiflexion to 70 degrees, palmar flexion to 80 degrees, ulnar deviation to 45 degrees, radial deviation to 20 degrees.  All ROMs were without pain; there was no increase in loss of ROM due to pain, weakness, fatigue, or lack of endurance.

In his June 2009 notice of disagreement, the Veteran stated that his arthritis was totally incapacitating with constant flare-ups daily.  He reported experiencing 266 totally incapacitating episodes in the prior year.  He indicated that he had flare-ups where he was either unable to get out of bed or could only move around the house with the aid of crutches.  He experienced severe pain in his ankles, knees, hips, elbows, and wrists.  He experienced ankle swelling and locking, limiting his ability to walk and causing club feet.  He also had small red nodules on his feet.  He had to take narcotic pain drugs along with trazodone just to sleep.  He also had swelling in the hands and wrist, and was unable to use them.  He started using voice recognition software just to type on the computer.

Also in June 2009, the Veteran submitted a statement from his spouse, who indicated that the rheumatoid arthritis rendered him totally incapacitated, noting that he had to spend days in bed or on the couch because of his joints locking up.

Private treatment records from June 2009 and April 2010 note that the Veteran has suffered rheumatoid arthritis for several years.  Compliance with treatment had been good, and the Veteran was taking his medication as directed.  The primary joints affected included hands, fingers, knees, and ankles (worse in right ankle).  The primary complaints include joint stiffness, swelling, deformity and effusions.  The pattern of joint symptomatology had been progressively worsening.  The Veteran rated his overall quality of life as slightly worse.

In October 2011, the Veteran received a prescription for wheelchair because he was unable to walk due to ankle flare-ups.

At the Veteran's January 2012 Board hearing, the Veteran testified that he had major flare-ups every 3 to 5 days.  He reported that his ankle locked up and kept him from walking; he needed to use a wheelchair 3 to 5 days a week.  On "good days," it was painful.  He did not see the doctor that often because of the distance.

During his June 2012 VA examination, the Veteran reported that his rheumatoid arthritis required continuous use of medication.  He had pain in the bilateral shoulders, elbows, wrists, ankles, hands/fingers, and in the left foot/toes.  He was right-handed.  He had limitation of joint movement of the bilateral shoulders, elbows, wrists, and ankles.  He reported experiencing 4 or more non-incapacitating exacerbations per year, each lasting 3 to 7 days, characterized by worsening joint pain, inability to move, and skin nodules.  He reported that he also had about 1 incapacitating exacerbation per year, lasting 3 days.  The last incapacitating episode was in February 2012, and was characterized by a swollen and locked right foot.  The Veteran used a wheelchair and cane regularly.  

Regarding the ankles, right plantar flexion was limited to 10 degrees and dorsiflexion to 5 degrees with objective evidence of painful motion.  Left plantar flexion was limited to 40 degrees and dorsiflexion to 10 degrees, with no objective evidence of painful motion.  The Veteran did not have additional limitation in ROM of the ankle following repetitive use testing.  Right muscle strength was normal; left muscle strength was 4/5.  X-rays showed marginal spurring at the tibiotalar joints bilaterally, consistent with degenerative joint disease; bilateral Achilles enthesopathy; and prominent os trigonum on the right.

Regarding the elbows, the Veteran reported flare-ups.  He has to keep his elbows locked up at his side.  He used a sling to prevent movement or nodules.  On examination, right elbow flexion was limited to 115 degrees and extension to 0 degrees.  Left elbow flexion was limited to 100 degrees and extension to 0 degrees.  There was no objective evidence of painful motion and no additional limitation in ROM following repetitive-use testing.  There was no localized tenderness or pain on palpation.  Right muscle strength was normal; left muscle strength was 4/5.  X-rays were negative for degenerative or traumatic arthritis. 

Regarding the shoulders/arms, the examiner noted a history of a left rotator cuff repair in 1998.  The Veteran reported that flare-ups cause difficulty in dressing and lifting with the left arm.  Right shoulder flexion was limited to 100 degrees with no evidence of painful motion; abduction was limited to 100 degrees with evidence of painful motion at that point.  Left shoulder flexion was limited to 85 degrees and abduction to 60 degrees, with no evidence of painful motion.  He was able to perform repetitive-use testing with 3 repetitions.  Functional loss was characterized by less movement than normal bilaterally and pain on movement of the right side.  The Veteran had localized tenderness or pain on palpation of the joints/soft tissue/biceps tendon and guarding of the left shoulder.   Right muscle strength was normal; left muscle strength was 4/5.  All tests for rotator cuff conditions were negative.  X-rays revealed right worse than left acromioclavicular osteoarthritis.  

Regarding the wrists, the Veteran reported flare-ups which prevent him from using his hand.  Right palmar flexion was limited to 60 degrees and dorsiflexion to 50 degrees.  Left palmar flexion and dorsiflexion were limited to 60 degrees.  There was no objective evidence of painful motion.  The Veteran did not have additional limitation in ROM of the wrist following repetitive-use testing.  Functional loss was characterized by less movement than normal.  Muscle strength testing was normal.  X-rays revealed bilateral osteoarthritis.  

IV.  Analysis

Shoulders

Disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 through 5203.  A distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, as the Veteran is right-handed; his right shoulder is considered the major upper extremity, and his left shoulder is considered the minor upper extremity. 

Limitation of motion of the arm is evaluated under 38 C.F.R. § 4.71a, DC 5201. Limitation of motion of the arm to shoulder level or midway between side and shoulder level warrants a 20 percent rating; limitation of arm midway between side and shoulder level warrants a 20 percent rating for the minor extremity and a 30 percent rating for the major extremity.  Limitation of the arm to 25 degrees from the side warrants a 30 percent rating for the minor extremity and 40 percent for the major extremity.  Id. 

Normal ROM of the shoulder is from 0 to 180 degrees of flexion, from 0 to 180 degrees of abduction, and from 0 to 90 degrees of internal and external rotation.  38 C.F.R. § 4.71, Plate I (2013).

The Veteran's left shoulder is rated as 20 percent disabling during the entire time period on appeal.  The Board finds that a rating in excess of 20 percent is not warranted.  At no time during the appeal period was the Veteran's ROM limited to 25 degrees from the side, as required for a 30 percent rating under DC 5201.  

The Veteran's right shoulder is rated as noncompensably disabling prior to June 15, 2012, and 10 percent disabling thereafter.  The Board first finds that a compensable rating prior to June 15, 2012 is not warranted.  The evidence of record does not show limitation of motion prior to June 15, 2012.  The February 2009 VA examination addendum report notes normal right shoulder ROM, with no indication of additional functional impairment due to pain, weakness, fatigue or like symptoms.  Moreover, the Veteran's lay statements and treatment records do not show complaints of right shoulder symptomatology until his June 2012 VA examination. 

For the period from June 15, 2012, the Board finds that a 20 percent, but not higher, rating is warranted.  Limitation of motion was objectively confirmed on June 2012 VA examination pursuant to DC 5002.  Although the Veteran's right shoulder was not limited to shoulder level, as it was to 100 degrees, given the additional limitation noted after repetitive motion testing, the Board finds that the shoulder is functionally limited to shoulder level.  However, the shoulder clearly is not limited to 25 degrees from side, even with consideration of functional loss.  Accordingly, a 20 percent rating under DC 5201 for the period from June 15, 2012 is warranted.  

In addressing the above, the Board has considered the statements of the Veteran and his spouse.  In assessing their observations in light of the clinical evidence, the Board finds that higher evaluations than discussed above are not warranted.

Right ankle

Disabilities of the ankle are evaluated under the schedular criteria of 38 C.F.R. § 4.71a , DCs 5270 to 5274. 

Under DC 5271, a 10 percent rating is assigned for moderate limited motion of the ankle.  A 20 percent rating is assigned for marked limited motion. 38 C.F.R. § 4.71a.  The normal ROM of the ankle is 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The Veteran's rheumatoid arthritis right ankle is rated as noncompensably disabling prior to June 15 2012, and 10 percent disabling thereafter.  Resolving all doubt in favor of the Veteran, the Board finds that a 20 percent rating is warranted for the entire appeal period.  Although only ROM testing was conducted on June 2012 VA examination, the evidence of record demonstrates that the Veteran had marked limitation of motion throughout the appeal period.  The Veteran has consistently complained of pain, swelling, and locking in the right ankle.  He has reported that he retired in 2009 due to flare-ups of his right ankle.

The Veteran's reports are corroborated by the medical evidence of record.  The Veteran's private treatment provider noted in June 2009 and April 2010 that the right ankle was a "primary joint affected" and that the Veteran's symptoms included pain, stiffness, swelling, deformity, and effusions.  The Veteran was also prescribed a wheelchair in October 2011 to assist in ambulation when the Veteran could not walk due to ankle swelling and locking.  The Veteran testified that he uses this wheelchair regularly.  Finally, the Veteran has demonstrated marked limitation of motion; on June 2012 VA examination, right plantar flexion was limited to 10 degrees, and dorsiflexion was limited to 5 degrees, with objective evidence of painful motion.

A rating higher than 20 percent is not warranted unless there is evidence of ankylosis.  The medical evidence does not show, nor does the Veteran contend, that his right ankle is ankylosed.  Thus, a higher rating is not warranted under any other potentially applicable diagnostic code.  See Schafrath, 1 Vet. App. at 593.

Bilateral wrists

DC 5215 provides ratings based on limitation of motion of the wrist.  Limitation of palmar flexion in line with the forearm is rated 10 percent disabling for the major and minor wrist.  Limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling for the major and minor wrist.  Id.

The standardized description of joint measurements is provided in Plate II under 38 C.F.R. § 4.71a.  For VA purposes, normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  Normal radial deviation of the wrist is from 0 to 20 degrees, and normal ulnar deviation is from 0 to 45 degrees.  38 C.F.R. § 4.71, Plate I.

The Veteran's rheumatoid arthritis of both wrists is rated as noncompensably disabling prior to June 15, 2012, and 10 percent disabling thereafter.  The Board first finds that a compensable rating prior to June 15, 2012 is not warranted.  According to the February 2009 VA addendum report, the Veteran did not exhibit limitation of motion of the bilateral wrists.  Although the Veteran complained of wrist pain in June 2009, there was no objective evidence of limitation of motion prior to June 2012.  Indeed, the Veteran's private physician did not note a primary complaint of wrist joint symptomatology.

As for the period from June 15, 2012, the record shows that the Veteran has some limitation of motion in the wrists.  While not a compensable level, given the X-ray evidence of arthritis in both wrists, the Board finds that separate 10 percent evaluation for each wrist is warranted.  However, with respect to a rating in excess of 10 percent for each wrist, the record does not show that either wrist is ankylosed, or that there is any other basis for a higher rating.  Accordingly, a rating in excess of 10 percent for either wrist is not warranted.

Bilateral Elbows

Limitation of motion of the elbow is rated under the provisions of 38 C.F.R. § 4.71a, DCs 5206-08 (2013).  The normal ROM for the elbow is flexion to 145 degrees and extension to 0 degrees.  Normal pronation is from 0 to 80 degrees and normal supination is from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I (2013).

Under DC 5206, limitation of flexion of the forearm of the major or minor extremity to 100 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when flexion of the forearm of the major or minor extremity is limited to 90 degrees; a 30 percent evaluation is warranted when flexion of the major forearm is limited to 70 degrees. 38 C.F.R. § 4.71a, DC 5206 (2013). 

Under DC 5207, limitation of extension of the forearm of the major or minor extremity to 45 degrees or 60 degrees warrants a 10 percent evaluation; a 20 percent evaluation is for application when extension of the forearm of the major or minor extremity is limited to 75 degrees.  38 C.F.R. § 4.71a, DC 5207 (2013). 

Limitation of major or minor forearm in flexion to 100 degrees and extension to 45 degrees warrants a 20 percent rating. 38 C.F.R. § 4.71a, DC 5208 (2013). 

The Board first finds that a compensable rating prior to June 15, 2012 is not warranted for bilateral elbow rheumatoid arthritis.  According to the February 2009 VA addendum examination report, the Veteran did not exhibit limitation of motion of the elbow and forearm.  Although the Veteran complained of bilateral elbow pain in his June 2009 statement, limitation of motion was not objectively confirmed as required under DC 5002.

Second, the Board finds that a rating in excess of 10 percent since June 15, 2012 is not warranted for bilateral elbow rheumatoid arthritis.  The Veteran demonstrated limitation of motion of both elbows at the June 2012 VA examination.  Neither elbow demonstrated a compensable limitation of motion, and X-rays do not confirm the presence of arthritis.  He consequently is not entitled to separate 10 percent evaluations for the elbow disorders.  As to a rating in excess of 20 percent for the combined disability, he did not exhibit flexion limited to 90 degrees, or extension limited to 75 degrees, as required for a 20 percent rating, even when functional impairment is considered.  Accordingly, the appeal as to the elbow disorders is denied.

Other considerations

With respect to the period prior to June 15, 2012, the Board has considered the provisions of DC 5002 regarding active rheumatoid arthritis.  As discussed previously, active rheumatoid arthritis can be rated based on the presence and number of exacerbations, and other symptoms such as anemia, weight loss and "impairment of health."  The 2008 VA examination determined that the rheumatoid arthritis was in remission.  The Veteran and his spouse in 2009 contended otherwise.  The contemporaneous private medical records in the period prior to 2012 indicate that the rheumatoid arthritis was relatively under control, and do not evidence anemia, weight loss, impairment of health, or offer an indication as to the presence or frequency of any exacerbations.  Given the ambiguous state of the evidence in the period prior to June 15, 2012, the Board finds that a compensable evaluation under DC 5002 is not warranted.  As for the period from June 15, 2012, the assignment of separate ratings for the joints affected is clearly more advantageous to the Veteran than evaluating his rheumatoid arthritis under the active rheumatoid arthritis provisions in DC 5002, particularly given the lack of examination evidence since 2012, as detailed in the duty to assist section of this action. 

In making the aforementioned determinations, the Board has considered the Veteran's lay statements.  The Veteran is competent to report his observations with regard to the severity of his rheumatoid arthritis and various joint symptoms, including pain, stiffness, weakness, limited motion, and swelling.  The Board also finds his statements to be credible and consistent with the evaluations assigned.  To the extent he argues his symptomatology is more severe, his statements must be weighed against the other evidence of record.  Here, the specific examination findings of trained health care professionals are of greater probative weight than the Veteran's general lay assertions, as they are objective findings based on thorough examinations of the Veteran's symptomatology.

This claim has also been reviewed with consideration of whether further staged ratings would be warranted.  The evidence shows no additional distinct periods of time when his symptoms have varied to such an extent that a rating in excess of the currently assigned ratings would be warranted for under any diagnostic code.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.344 (2013); Fenderson v. West, 12 Vet. App. 119 (1999).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran's rheumatoid arthritis symptomatology is contemplated by the applicable rating criteria. The rating criteria contemplate flare-ups of active disease and chronic residuals in the affected joints.  Specific to each joint affected, the applicable rating criteria contemplate functional limitations due to pain and limited and abnormal mobility. The above evaluations have taken into account additional functional loss/impairment due to other symptoms such as painful motion, weakness, fatigability, and swelling. Significantly, the Veteran has not complained of or identified any symptoms that are not contemplated by the rating criteria.  Hence, the evidence compels the conclusion that the degree of impairment in this case does not rise to the level that application of the regular schedular standards are impractical.  Therefore, referral for consideration of extraschedular ratings for rheumatoid arthritis is not warranted. 38 C.F.R. § 3.321(b)(1) .

TDIU

The record reflects that the Veteran is in receipt of at least a combined 90 percent evaluation for his service-connected disorders.  He also has at least one disorder, sleep apnea, which is rated above 40 percent.  He consequently meets the schedular requirements for consideration of a TDIU.  See 38 C.F.R. § 4.16.

The Veteran has contended throughout the appeal that he cannot work due to his rheumatoid arthritis joint disabilities.  The evidence of record indicates that the Veteran is unemployed and has been for a number of years.  Further, the June 2012 VA examiner opined that the Veteran's rheumatoid arthritis of the right ankle affects his ability to work.  Given the documented severity of the Veteran's service-connected disorders, and his rheumatoid arthritis in particular, as well as the June 2012 examiner's opinion, the Board finds that the Veteran is entitled to a TDIU.  


ORDER

An initial rating in excess of 20 percent for limitation of motion of the left shoulder is denied.

An initial compensable rating for rheumatoid arthritis of the right shoulder for the period prior to June 15, 2012 is denied.

From June 15, 2012, a rating in excess of 20 percent for rheumatoid arthritis of the right shoulder is granted.  

An initial 20 percent rating, but no higher, for rheumatoid arthritis of the right ankle is granted.

Prior to June 15, 2012, an initial compensable rating for rheumatoid arthritis of both wrists is denied.

From June 15, 2012, separate 10 percent ratings, but not higher, for each wrist is granted.

Prior to June 15, 2012, an initial compensable rating for rheumatoid arthritis of both elbows is denied.

From June 15, 2012, a rating in excess of 10 percent for rheumatoid arthritis of both elbows is denied.

Entitlement to a TDIU is granted.


REMAND

The directives in the Board's May 2014 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. 

As noted in the Introduction, the May 2014 Board Remand sought clarification of a December 2012 rating decision regarding increased ratings for rheumatoid arthritis involving the index finger and long finger and ankle; specifically, whether the ratings applied bilaterally, and if not, which joint was involved.

Regarding the increased rating claim for limitation of the index finger and long finger, the December 2012 rating decision assigned a noncompensable rating prior to June 15, 2012, and a 10 percent rating thereafter, under DCs 5002-5229.  The RO did not include this issue in its September 2014 rating decision or SSOC.  However, in the September 2014 SSOC, the RO separately evaluated rheumatoid arthritis of both hands, assigning a noncompensable evaluation under DC 5002.

The Board finds that further clarification is necessary.  First, the RO must clarify as to whether separate evaluations for rheumatoid arthritis of both hands and of the index finger and long finger are warranted.  Second, the RO must clarify whether the increased rating for rheumatoid arthritis of the index finger and long finger applies to the right, left, or both joints.

Regarding the increased rating claim for both ankles, the December 2012 rating decision assigned a noncompensable rating for "ankle rheumatoid arthritis" prior to June 15, 2012, and a 10 percent rating thereafter.  The September 2014 SSOC only evaluated the increased rating claim for the right ankle.  However, the Veteran demonstrated limitation of motion of the left ankle on June 2012 VA examination.  Therefore, the RO must clarify whether a compensable rating is warranted for the left ankle on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should readjudicate the issues of increased ratings for rheumatoid arthritis of both hands, and rheumatoid arthritis of the left ankle.  In readjudicating those matters, the RO/AMC must determine whether separate evaluations are warranted for rheumatoid arthritis of both hands.  The RO/AMC must also determine if the service-connected rheumatoid arthritis of the index and long fingers affects both hands.  If the benefits sought are not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
THOMAS H. O'SHAY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


